Citation Nr: 0946579	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-20 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
right knee, claimed as a leg condition.


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The appellant served in the Army Reserve from July 1963 to 
July 1969, to include a period of active duty for training 
(ACDUTRA) from September 1963 to March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO in Indianapolis, Indiana, which in pertinent part denied 
service connection for spinal osteoarthritis of the right 
knee, claimed as a leg condition.

The appellant requested a hearing before the Board in his May 
2006 VA Form 9.  The RO scheduled a Travel Board hearing for 
June 2008, but the appellant failed to appear.  In June 2008, 
the appellant submitted a statement indicating that he would 
like his hearing request to be withdrawn and that he did not 
want any benefits.  Thereafter, the Board sent him a letter 
asking him to clarify whether he wished to continue his 
appeal.  The appellant was advised that the Board was placing 
his case in a suspense status for 30 days pending his 
response, and that in absence of a formal motion to withdraw 
his application, appellate review would be resumed.  The 
appellant did not respond to the Board's letter.  

The Board remanded the case in September 2008 for a new VA 
examination, among other things.  In a letter dated in 
October 2009, VA notified the appellant that he was being 
scheduled for an examination.  Thereafter, the appellant 
contacted the VA medical facility and informed the Chief of 
Compensation and Pension that he did not want an examination.  
It was also reported that the appellant indicated that he 
previously told the RO that his right knee condition was not 
related to military service and that he never claimed that it 
was.  

While it appears that the appellant no longer wishes to 
continue his appeal, he has at no time filed a motion to 
withdraw his claim.  As such, the Board will proceed with 
appellate review.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the appellant's osteoarthritis of the right knee had its 
onset in service, manifested within one year of service 
separation, or is otherwise related to his active military 
service.  




CONCLUSION OF LAW

The appellant's osteoarthritis of the right knee was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  See 38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
appellant's claim, an undated letter and an October 2007 
letter fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  
The letters advised the appellant of the information 
necessary to substantiate the claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  The appellant was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical 
reports that he had.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the 
appellant was given proper notice in October 2007 and January 
2009 letters and was given ample opportunity to respond.  No 
response was received, and the claim was readjudicated in an 
October 2009 supplemental statement of the case (SSOC).  
Thus, there was no deficiency in notice and a harmless error 
analysis is not necessary.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The appellant was afforded a VA examination in November 2004 
to obtain an opinion as to whether his claimed disability can 
be directly attributed to service.  On remand, another 
examination was order; however, the appellant informed VA 
that he did not wish to proceed with the examination.  The 
Board may adjudicate the claim based on the evidence of 
record.  See 38 C.F.R. § 3.655.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The appellant filed a claim seeking service connection for a 
leg condition, which the RO adjudicated as a claim of service 
connection for osteoarthritis of the right knee.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d).  
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state, 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Thus, service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from an injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.  However, 
presumptive provisions such as 38 C.F.R. §§ 3.307, 3.309 
(presumption of service incurrence), 3.306 (presumption of 
aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of 
soundness) do not apply to ACDUTRA or INACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

As an initial matter, the Board notes that medical evidence 
establishes that the appellant has a current disability of 
the right knee.  Private medical records dated in 2003 and 
2004 from Neurology and Pain Management show ongoing 
treatment for right knee pain.  At the November 2004 VA 
examination, the appellant was diagnosed with severe right 
knee osteoarthritis with deformity.  Thus, the Board finds 
that the appellant has presented medical evidence of a 
current disability, thereby satisfying the first element of 
service connection.  See Hickson, supra.

The inquiry that follows is whether there is evidence of an 
in-service disease or injury.  The appellant's service 
personnel records verify that he served on ACDUTRA from 
September 1963 to March 1964.  He had no other periods of 
active service.  Service treatment records are completely 
silent concerning any complaints, treatment or a diagnosis of 
knee problems during ACDUTRA.  A January 1964 separation 
examination report reflects normal findings of the lower 
extremities upon clinical evaluation.  The earliest evidence 
of a knee problem was a right knee surgery in June 1965, over 
a year following separation.  There is nothing in the service 
treatment records or the private medical statements to 
suggest that this knee problem had its onset during ACDUTRA.  
In light of the foregoing, the Board finds that there is no 
competent evidence to indicate that the appellant incurred a 
disease or injury in service.  As such, the claim for service 
connection for osteoarthritis of the right knee must fail.  
See Hickson, supra.

In determining whether service connection is warranted for 
the appellant's disability, VA must determine whether the 
preponderance of the evidence supports or is against the 
claim.  In this case, the preponderance of the evidence is 
against the appellant's claim of service connection for 
osteoarthritis of the right knee, and the claim must be 
denied.  See 38 U.S.C.A. 5107(b); Gilbert, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for osteoarthritis of the 
right knee is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


